FILED
                            NOT FOR PUBLICATION                             AUG 03 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


WILLIAM GRAY,                                    No. 14-35087

               Plaintiff - Appellant,            D.C. No. 3:12-cv-00321-BLW

 v.
                                                 MEMORANDUM*
M. GEISEL, Sergeant; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                              for the District of Idaho
                     B. Lynn Winmill, Chief Judge, Presiding

                              Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Idaho state prisoner William Gray appeals pro se from the district court’s

order dismissing for failure to exhaust administrative remedies her 42 U.S.C.

§ 1983 action alleging retaliation and unconstitutional conditions of confinement.

We have jurisdiction under 28 U.S.C. § 1291. We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Gray’s action because Gray failed to

exhaust her administrative remedies under applicable regulations and failed to

establish that administrative remedies were effectively unavailable to her. See

Sapp v. Kimbrell, 623 F.3d 813, 821-24 (9th Cir. 2010) (stating that, under the

Prison Litigation Reform Act, proper exhaustion requires compliance with the

agency’s deadlines and procedural rules concerning grievances, and describing

limited circumstances where improper screening renders administrative remedies

unavailable); Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (standard of

review).

      The district court did not abuse its discretion by rejecting Gray’s amended

complaint for failure to comply with Rule 8(a)’s requirement of a short and plain

statement of the claims. See Fed. R. Civ. P. 8(a); Carrigan v. Cal. State

Legislature, 263 F.2d 560, 565-66 (9th Cir. 1959) (standard of review); Nevijel v.

North Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981) (Rule 8(a) is violated

when a complaint is excessively “verbose, confusing and almost entirely

conclusory”); see also Cafasso v. Gen. Dynamics C4 Sys., 637 F.3d 1047, 1058-59

(9th Cir. 2011) (district court did not abuse its discretion in denying leave to amend

on the basis of a failure to comply with Rule 8(a)).




                                          2                                    14-35087
      The district court did not abuse its discretion by permitting defendant Geisel

to join the remaining defendants’ motion to dismiss. S. Cal. Edison Co. v. Lynch,

307 F.3d 794, 807 (9th Cir. 2002) (“[W]e will reverse a district court’s litigation

management decisions only if it abused its discretion, or if the procedures deprived

the litigant of due process of law within the meaning of the Fifth or Fourteenth

Amendments.” (citation omitted)).

      The district court did not abuse its discretion in denying Gray’s motion to

compel discovery on the basis of her failure to comply with the local “meet and

confer” rule. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (standard

of review and describing court’s broad discretion to permit or deny discovery).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           3                                      14-35087